G'kimke, J.,
delivered the unanimous opinion of the court, that by the act of 1802, to prevent'the unnecessary attendance of witnesses, proving the signature of a note is sufficient, without proving it by the subscribing witness, (vide 1 vol. 387,) and although the signature be the mark only of the party, and not the name written, yet, if it is proved to be the signature of the party, it shall be sufficient. But without this proof, the evidence would be insufficient. Proving the handwriting of the subscribing witness would not be sufficient.
New trial refused.
Present, Geimke, Waties, Bay, Teezevant, Beevaed, and Wilds, Justices.